

Exhibit 10.54
 
CITI DISCRETIONARY INCENTIVE AND RETENTION AWARD PLAN
 
Restated effective as of January 1, 2010
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

PREAMBLE
 
     The purpose of the Plan is to reward and retain Eligible Employees through
discretionary incentive and/or retention awards under the terms and conditions
described in the Plan. Awards under the Plan may be contingent upon the
Company’s performance, an Eligible Employee’s sector or business unit
performance, an Eligible Employee’s individual performance, or any combination
of the foregoing.
 
     This Plan document, effective as of January 1, 2010, restates the terms of
the Plan as previously evidenced in predecessor documents and reflects
long-standing administrative practices, including but not limited to, the
authority of the Senior Human Resources Officer of Citigroup Inc. (or his or her
delegate) to act as Plan Administrator and to make decisions concerning the
Plan.
 
ARTICLE I
 
DEFINITIONS
 
     As used herein, the following terms have the meanings set forth below.
 
     “Award” means, as to any Fiscal Year or any other period determined by the
Committee or the management of the Company, a discretionary incentive and/or
retention award granted to an Eligible Employee in the form of a Cash Bonus, a
CAP Award, a CAP-CSE Award, a DCAP Award, an Equity Award, or any other form of
discretionary incentive or retention award made under the terms of the Plan.
 
     “Award Date” means the date on which an Award is made.
 
     “CAP” means the Capital Accumulation Program, as it may be amended from
time to time.
 
     “CAP Award” means an award made pursuant to CAP or the CAP Share Program.
 
     “CAP-CSE Award” means an award made pursuant to the CAP-CSE Program or any
successor thereto.
 
     “CAP-CSE Program” means the Capital Accumulation Program-Common Stock
Equivalent Program, as it may be amended from time to time.
 
     “CAP Share Program” means the Capital Accumulation Program-CAP Share
Program, as it may be amended from time to time.
 
     “Cash Bonus” means any component of an Award that is payable to a
Participant in currency and not in shares of Company common stock or derivatives
thereof.
 
     “Code” means the Internal Revenue Code of 1986, as amended.
 
1
 

--------------------------------------------------------------------------------

 

     “Committee” means the Personnel and Compensation Committee of the Board of
Directors of Citigroup Inc.
 
     “Company” means Citigroup Inc. and its Subsidiaries.
 
     “DCAP” means the Deferred Cash Award Plan, as amended from time to time.
 
     “DCAP Award” means an award made pursuant to DCAP.
 
     “EESA” means Section 111 of the Emergency Economic Stabilization Act of
2008, as amended, and any regulations, determinations or interpretations that
may from time to time be promulgated thereunder.
 
     “Eligible Employee” means any employee who (a) is eligible to receive a
discretionary incentive and/or retention award package under the Company’s
personnel policies as they may be amended from time to time and as in effect on
the applicable Award Date, and (b) is actively employed by the Company on the
Award Date.
 
     “Equity Award” means any form of award granted pursuant to the SIP which is
not a CAP Award or a CAP-CSE Award.
 
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
     “Fiscal Year” means the accounting fiscal year of the Company.
 
     “Gross Misconduct” means, unless the terms of an Award specifically provide
otherwise, a Participant’s engaging in any conduct that (a) that breaches any
obligation that Participant owes to the Company or Participant’s duty of loyalty
to the Company, (b) is materially injurious to the Company, monetarily or
otherwise, (c) is otherwise determined by the Committee, in its sole discretion,
to constitute gross misconduct, or (d) is defined as gross misconduct under the
terms of an Award document.
 
     “Participant” means an Eligible Employee who has received an Award under
the Plan.
 
     “Plan” means the Citi Discretionary Incentive and Retention Award Plan, as
it may be amended from time to time.
 
     “Plan Administrator” means the Senior Human Resources Officer of Citigroup
Inc. or his or her delegates. Any such delegation need not be in writing.
 
     “Program” means CAP, the CAP Share Program, the CSE-CAP Program, DCAP or
any other discretionary incentive or retention award program offered by the
Company pursuant to the Plan.
 
     “SIP” means the Citigroup 2009 Stock Incentive Plan, as it may be amended
from time to time, and any successor thereto.
 
2
 

--------------------------------------------------------------------------------

 

     “Sub Plans” shall have the meaning ascribed thereto in Section 4.03.
 
     “Subsidiary” shall have the meaning set forth in the SIP.
 
     “Vesting Conditions” means any term, condition or restriction (a) described
in the award documents applicable to an Award made pursuant to a Program, or (b)
described in applicable award documents for an Award that was not granted
pursuant to a Program, that a Participant must satisfy in order to receive a
payment, distribution or otherwise realize monetary value from an Award.
 
ARTICLE II
 
AWARDS
 
          Section 2.01 Awards. For each Fiscal Year or other period determined
under the terms of an Award, the Committee and/or management of the Company is
authorized, consistent with the terms of the Plan, to grant Awards to Eligible
Employees and to determine the amount of and the terms of (including any Vesting
Conditions) the Awards granted to Eligible Employees in respect of such Fiscal
Year. The terms of the Awards shall be set forth in Award agreements,
prospectuses, or such other documents specifically designated by the Company as
setting forth the terms of the Awards. The value of each Eligible Employee’s
Award will depend upon performance factors which may include the Company’s
performance, his or her division’s performance and his or her individual
performance, including an assessment of risk management practices and/or use of
risk capital. The decision whether to grant an Award and how much to grant is at
the sole discretion of Company management, or where applicable, the Committee.
The Committee’s governance approval authorities shall govern which Awards are
expressly subject to Committee approval or review and which may be made at the
sole discretion of Company management.
 
          Section 2.02 Clawbacks.
 
     (a) The terms of any Award granted pursuant to the Plan may provide that
such Award may or shall be cancelled, forfeited, or subject to recovery by the
Company, whether or not the Award has been granted, awarded, distributed,
vested, or paid, if (i) the Committee or its delegate determines that (A) the
Participant received an Award based on materially inaccurate financial
statements (which includes, but is not limited to, statements of earnings,
revenues, or gains) or any other materially inaccurate performance metric
criteria, (B) the Participant knowingly engaged in providing inaccurate
information (including knowingly failing to timely correct inaccurate
information) relating to financial statements or performance metrics, or (C) the
Participant materially violated any risk limits established or revised by senior
management, a business head and/or risk management, or any balance sheet or
working or regulatory capital guidance provided by a business head, or (ii) the
Participant’s employment is terminated on account of Gross Misconduct.
 
     (b) The Committee may determine that, with respect to an Award that is
subject to any legal, regulatory or governmental requirement, direction,
supervisory comment, guidance or promulgation that so requires or any Award
Agreement that so provides, if (i) there is reasonable evidence that a
Participant engaged in misconduct or committed material error, in either case in
connection with his or her employment, or (ii) the Company or such Participant’s
business unit has suffered a material downturn in its financial performance or a
material failure of risk management, the Committee in its sole discretion may
determine that such Participant shall not be entitled to any unpaid amount under
the Plan or that any such amount shall be reduced.
 
3
 

--------------------------------------------------------------------------------

 

     (c) The terms of any Award granted pursuant to the Plan may provide that
other specified clawback, cancellation, recovery, forfeiture provisions or
performance-based Vesting Conditions may apply.
 
ARTICLE III
 
ADMINISTRATION
 
          Section 3.01 Taxes and Withholding. As a condition to any payment or
distribution of any Award made pursuant to the Plan, the Company may, in its
discretion, require a Participant to pay such sum to the Company as may be
necessary to discharge the Company’s obligations with respect to any taxes,
assessments or other governmental charges, whether of the United States or any
other jurisdiction, imposed on the Participant on account of his or her
participation in the Plan. In the discretion of the Company, the Company may
deduct or withhold such sum from any payment or distribution to the Participant,
whether pursuant to the Plan or otherwise.
 
          Section 3.02 Currency and Foreign Exchange Rates. All Cash Bonuses or
other cash payments made pursuant to the Plan will be made in cash in U.S.
dollars to Participants who are employed or reside within the United States at
the time such payments are made. With respect to Participants who are employed
or reside outside the United States, unless the Company determines otherwise,
all Cash Bonuses or other cash payments made pursuant to the Plan will be made
in cash in the local currency of the country in which the Participant is
employed or resides at the time such payments are made and such payments shall
be made in accordance with the foreign currency exchange rate in effect at the
time of payment as determined by the Company.
 
          Section 3.03 Nontransferability. Except as may be provided for in
award documents applicable to Awards granted pursuant to a Program, no
Participant nor any creditor or beneficiary of any Participant shall have the
right to subject an amount payable or distributable under this Plan or to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment during the Participant’s lifetime, including but not
limited to, in connection with a divorce, legal separation or similar event.
 
          Section 3.04 Plan Administration. The Plan shall be administered by
the Plan Administrator. The Plan Administrator or his or her delegates shall
have discretionary authority to interpret the Plan, to make all legal and
factual determinations, and to determine all questions arising in the
administration of the Plan, including, without limitation, the reconciliation of
any inconsistent provisions, the resolution of ambiguities, the correction of
any defects, and the supplying of omissions. The Committee or the Plan
Administrator may accelerate or defer the vesting or payment of Awards, cancel
or modify outstanding Awards, and waive any conditions or restrictions imposed
with respect to Awards, subject to the limitations contained herein. Each
interpretation, determination or other action made or taken pursuant to the Plan
by the Plan Administrator shall be final and binding on all persons, subject to
the provisions of Section 5.10 hereof concerning arbitration. To the extent
permitted by applicable law, the Committee or the Plan Administrator may at any
time delegate to one or more employees of the Company some or all of its
authority over the administration of the Plan. Such delegation need not be in
writing.
 
4
 

--------------------------------------------------------------------------------

 

     Section 3.05 Policies. Company management may adopt written or unwritten
policies from time to time that govern Plan administration.
 
ARTICLE IV
 
AMENDMENT AND TERMINATION
 
          Section 4.01 Right to Amend or Terminate the Plan. The Committee may,
in its sole discretion, modify, amend, terminate or suspend the Plan or any
Award at any time, which modification, amendment, termination or suspension
shall not require the consent of the affected Participants and which may be made
irrespective of whether it could result in adverse tax consequences to any
Participant; provided that with respect to a Participant who is a U.S. taxpayer
the Committee shall not modify or amend such Participant’s Award in a manner
that would give rise to adverse tax consequences under Section 409A of the Code
unless such modification or amendment is undertaken in accordance with Section
5.09. No termination of the Plan or any Award Agreement will give rise to a
claim of constructive termination of employment by any Participant.
 
          Section 4.02 Action Following Termination of the Plan. Upon
termination of the Plan, the Committee or the Plan Administrator may take such
action with respect to each Participant’s Awards as it reasonably determines is
necessary or desirable. No termination of the Plan will give rise to a claim by
any Participant of constructive termination of employment.
 
          Section 4.03 Sub Plans. The Company may, in its sole discretion,
create separate sub-plans (“Sub Plans”) under the Plan, which shall provide for
participation in the Plan by Eligible Employees employed outside of the United
States. Each Sub Plan shall comply with local laws applicable to incentive or
retention plans. The Plan shall be a separate and independent plan from the Sub
Plans.
 
ARTICLE V
 
GENERAL PROVISIONS
 
          Section 5.01 Unfunded Status of the Plan. The Plan is unfunded. Any
Award made pursuant to the Plan shall represent at all times an unfunded and
unsecured contractual obligation of the Company. Each Participant and each of
his or her beneficiaries will be unsecured creditors of the Company with respect
to all obligations owed to any of them under the Plan. Amounts payable or
distributable under the Plan will be satisfied solely out of the general assets
of the Company subject to the claims of its creditors. A Participant and his or
her beneficiaries will not have any interest in any fund or in any specific
asset of the Company of any kind by reason of any return credited to him or her
hereunder, nor shall the Participant or any of his or her beneficiaries or any
other person have any right to receive any payment or distribution under the
Plan except as, and to the extent, expressly provided in the Plan. The Company
will not segregate any funds or assets to provide for the distribution in
respect of an Award or issue any notes or security for the payment thereof. Any
reserve or other asset that the Company may establish or acquire to assure
itself of the funds to provide payments required under the Plan shall not serve
in any way as security to any Participant or any beneficiary of a Participant
for the performance of the Company under the Plan.
 
5
 

--------------------------------------------------------------------------------

 

          Section 5.02 ERISA Status of the Plan. The Plan is a discretionary
incentive and retention award plan and is not intended to be subject to ERISA,
and it shall be operated and interpreted consistent with such intent. A Program
may be subject to ERISA if the express terms of the Program so provide.
 
          Section 5.03 No Right to Continued Employment. Neither the Plan nor
any action taken or omitted to be taken pursuant to or in connection with the
Plan shall be deemed to (a) create or confer on a Participant any right to be
retained in the employ of the Company, (b) interfere with or limit in any way
the Company’s right to terminate the employment of a Participant at any time or
(c) confer on a Participant any right or entitlement to compensation in any
specific amount for any future Fiscal Year. In addition, an Eligible Employee’s
eligibility for an Award for a given Fiscal Year shall not be deemed to create
or confer on the Participant any right to an Award, or any benefit or payment in
any similar plan or program that may be established by the Company, in respect
of any future Fiscal Year.
 
          Section 5.04 Offset Rights. Notwithstanding any provisions of the Plan
to the contrary, to the extent consistent with the requirements of Section 409A
or Section 457A of the Code, the Company may offset against any payments or
distributions that would have otherwise been made to a Participant under the
Plan by (a) any amounts which such Participant may owe to the Company, or (b)
any amounts paid by the Company to a third party pursuant to any award,
judgment, or settlement of a complaint, arbitration or lawsuit of which such
Participant was the subject.
 
          Section 5.05 Governing Documents. Notwithstanding any provision of
this Plan to the contrary, if an Award is granted pursuant to the terms of a
Program, the award documents under the Program shall control in the event of any
conflict between terms of the Plan and the applicable award documents under the
Program.
 
          Section 5.06 Successors. The obligations of the Company under this
Plan shall be binding upon the successors of the Company.
 
          Section 5.07 Governing Law. The Plan shall be subject to and construed
in accordance with the laws of the State of New York, without regard to any
conflicts or choice of law rule or principle that might otherwise refer the
interpretation of the Plan to the substantive law of another jurisdiction.
 
6
 

--------------------------------------------------------------------------------

 

          Section 5.08 Construction. The headings in this Plan have been
inserted for convenience of reference only and are to be ignored in any
construction of any provision hereof. Use of one gender includes the other, and
the singular and plural include each other.
 
          Section 5.09 Regulatory Compliance. The award of, or payment or
accrual of any portion of, any Participant’s Award will be subject to and
compliant with any applicable law and limitations, adjustments or clawback
provisions applicable to such Participant to the extent required under (a) the
Emergency Economic Stabilization Act of 2008, as amended, and any applicable
rules or regulations thereunder, b) any agreement entered into between the
Company and the United States Treasury Department in connection with the
Company’s participation in the Troubled Asset Relief Program or the Exchange
Agreement dated June 9, 2009 between the Company and the United States Treasury
Department or (c) any policy implemented at any time by the Company in its
discretion to (i) comply with any other legal, regulatory or governmental
requirements, directions, supervisory comments, guidance or promulgations
specifically including but not limited to guidance on remuneration practices or
sound incentive compensation practices promulgated by the Federal Reserve Board,
the Federal Deposit Insurance Corporation or any other applicable U.S. or
non-U.S. bank supervisory or governmental agency or authority, (ii) comply with
the listing requirements of any stock exchange on which the Company’s common
stock is traded or (iii) comply with or enable the Company to qualify for any
government loan, subsidy, investment or other program.
 
          Section 5.10 Arbitration. Any disputes related to the Plan or an Award
shall be resolved by arbitration in accordance with the Company’s arbitration
policies. In the absence of an effective arbitration policy, any dispute in any
way related to or arising out of the Plan or an Award shall be submitted to
arbitration in accordance with the rules of the American Arbitration
Association.
 
7
 

--------------------------------------------------------------------------------